DETAILED ACTION
	The following is a response to the request for reconsideration filed 8/23/2021.
Response to Arguments
Claims 1-4 are pending in the application.
-Applicant’s arguments with respect to the JP art have been fully considered and are persuasive, in particular, pertaining to the JP art lacking a predetermined high load being a cause of the oil temperature of the hydraulic oil having been equal to or higher than the predetermined temperature when predetermined conditions that the transmission has operated with the predetermined high load in a target period immediately before the oil temperature of the hydraulic oil has been equal to or higher than the predetermined temperature and a vehicle acceleration in the target period has been equal to or higher than a predetermined acceleration value are satisfied.  The 102 rejection of claims 1-4 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a cause identifying device that identifies a cause when an oil temperature of a hydraulic oil of a gear shifting device including a transmission which transmits power from a drive source to driving wheels by gear shifting has been equal to or higher than a predetermined temperature, the device performing: determining that an operation of the transmission with a predetermined high load is a cause of the temperature of the oil having been equal to or higher than the predetermined temperature when predetermined conditions that the transmission has operated with the predetermined high load in a target period immediately before the temperature of the oil has been equal to or higher than the predetermined temperature and a vehicle acceleration in the target period has been equal to or higher than a predetermined acceleration value are satisfied; and determining that occurrence of a predetermined abnormality associated with the shifting device is the cause of the temperature of the oil having been equal to or higher than the predetermined temperature when the predetermined conditions are not satisfied and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 27, 2021